Third District Court of Appeal
                                State of Florida

                           Opinion filed January 03, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-1479
                 Lower Tribunal Nos. 17-80-A-K & 17-165-A-K
                             ________________


                          Charles Richard Rhines,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Monroe County, Mark H. Jones, Judge.

      Charles Richard Rhines, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before ROTHENBERG, C.J., and EMAS and LUCK, JJ.


      ROTHENBERG, C.J.

      The defendant below, Charles Richard Rhines, appeals his convictions and

sentences entered following his plea of nolo contendere, arguing that his plea was
involuntarily entered. As the defendant did not file a motion to withdraw his plea

in the lower tribunal, asserting that his plea was involuntary, we are without

jurisdiction to entertain this issue on direct appeal.       See Fla. R. App. P.

9.140(b)(2)(A)(ii)(c) (stating that a defendant who pleads nolo contendere may

directly appeal based on the ground that his plea is involuntary if the ground of

involuntary plea is preserved by a motion to withdraw plea). Accordingly, we

dismiss the defendant’s appeal but do so without prejudice to allow the defendant

to raise this issue in a motion for postconviction relief filed pursuant to Florida

Rule of Criminal Procedure 3.850(a)(5). See Fla. R. Crim. P. 3.850(a)(5) (stating

that a defendant who enters a plea of nolo contendere may file a motion for

postconviction relief on the ground that the plea was involuntary).

      Dismissed without prejudice.




                                         2